DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

               Priority
 2.	 Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Disposition of the Claims
3.	The instant application was effectively filed on March 19, 2019, wherein claims 1-25 are pending.

Response to Arguments
4.	Applicant’s arguments filed 01/12/2020 have been fully considered but are persuasive with respect to claims 1-18 and 23-25, However, Applicants argument with respect to claims 19-22 have been fully considered but they are not persuasive.
Applicant summits that “Lee switches between transmitting different voltages to the same electrodes, not transmitting different voltages to different electrodes. Thus, Applicant urges that the combination of Choi and Lee does not teach or suggest a switch unit connected to the first touch electrode and the second touch electrode that transmits the first voltage to the first See Remarks on pages 11-12).
In response to Applicant’s argument, the Examiner respectfully disagrees, Lee teaches i.e. see Para. [0062] and [0079] the electrodes are divided into groups (even electrodes and odd electrodes), wherein even groups corresponds to claimed first electrode and odd groups corresponds to claimed second electrode, whereas the even and odd electrodes receives different voltages, thus, the combination of Choi in view of Lee still teaches claimed limitation as recited.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


5.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Lee et al. US PG-PUB 20160098126 A1 (hereinafter Lee).
	Regarding claim 19, Choi teaches A touch panel (Para. [0009]; display device 100 including touch sensor), comprising: a first touch electrode and a second touch electrode (Fig. 2; 120a and 120b) disposed on a substrate (Fig. 3 and Para. [0041]; wherein 120a and 120b are disposed under display panel 110 are disposed on substrate 1122); a first touch wiring and a second touch wiring respectively connected to the first touch electrode and the second touch electrode (Fig. 2 and Para. [0047]; The first conductive wiring 1121a may be a driving signal line (Tx) and the second conductive wiring 1121b may be a second sensing signal line (R2x)); a touch driver (Fig. 1; touch driver 121) that transmits a first voltage and a second voltage different from the first voltage to the first and second touch wirings, respectively (Para. [0036], [0040] and [0042]; a touch driver 121 which transfers a driving signal to the first sensor 120a and the second sensor 120b; i.e. first driving signal and second driving signal), and Choi fails to disclose a switch unit connected to the first touch electrode and the second touch electrode that transmits the first voltage to the first touch electrode and that transmits the second voltage to the second touch electrode 
	However, in the same field of touch integrated display, Lee teaches a switch unit (switching unit 124) connected to the first touch electrode and the second touch electrode that transmits the first voltage to the first touch electrode and that transmits the second voltage to the second touch electrode (Fig. 2 and Para. [0062]; wherein switching unit 124 connected to electrodes that transmits first and second sync signals to said electrodes which are divided into two groups).
	Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the touch sensors of Choi with a switch as disclosed by Lee in order to apply voltage to the electrodes Lee-(Para. [0062]).

	Regarding claim 20, Choi as modified by Lee teaches The touch panel of claim 19, Choi teaches further comprising a multiplexer (Fig. 2; Mux 120c) of which one terminal is connected to the first touch wiring and the second touch wiring (Fig. 2; input terminal of the Mux is connected to the output terminal of the first and second sensors which includes the respective conductive wiring 1121a and 1121b) and the other terminal is connected to the touch driver (Fig. 2; output end of Mux is connected to touch driver 121), wherein the touch driver transmits the first voltage to the first touch electrode through the multiplexer, and transmits the second voltage to the second touch electrode through the multiplexer (Fig. 2 and accompanying paragraphs; wherein the touch driver 121 transmits first and second driving signal through Mux 120c).


6.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as modified by Lee in view of Jung and further in view of Hwang et al. US PG-PUB 20130147724 A1 (hereinafter Hwang).
	Regarding claim 21, Choi as modified by Lee teaches The touch panel of claim 19, Choi as modified by Lee fails to disclose a common electrode that receives a common voltage 
	However, in the same field of touch integrated display, Jung teaches a common electrode (Para. [0081]; a common electrode 424) that receives a common voltage that is a reference for a voltage transmitted to the first and second touch electrodes (Para. [0081] and [0098]; a common electrode 424 receives a common voltage that is a reference for a touch voltage that is transmitted to touch electrodes 412 and 422);
	Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to modify the touch electrodes as disclosed by Choi by applying a common electrode within the touch electrodes as taught by Jung in order to enhance the sensing capability of the display panel Jung-(Para. [0098]).
 	Additionally, Choi as modified by Lee and Jung fails to disclose wherein the common voltage is a DC voltage.
However, in the same field of touch integrated display, Hwang further teaches wherein the common voltage is a direct current ("DC") voltage (Para. [0055]; direct current voltage).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to specify the common voltage as a direct current voltage as taught by Hwang in order to generate capacitance Hwang- (Para. [0055]).


Allowable Subject Matter

7.	Claims 1-18 and 23-25 are allowed.
	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
8.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628